Citation Nr: 0530513	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  94-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
stress fracture of right hip and pelvis in excess of 20 
percent prior to June 1, 2002.

2.  Whether the reduction of the evaluation of residuals of 
stress fracture of the right hip and pelvis to 10 percent 
disabling effective June 1, 2002, was proper.

3.  Entitlement to an increased evaluation for residuals of 
stress fracture of right hip and pelvis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffery J. Wood, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from April 1976 
to March 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1992 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that increased the rating for residuals of a stress 
fracture of the right hip and pelvis to 20 percent.  In 
February 1994, the veteran had a personal hearing with a 
Hearing Officer at the RO.  

In August 1996, the veteran appeared at a hearing at the RO 
before the undersigned Judge of the Board, who will make the 
final determination of the claims.

In a January 1997 decision, among other issues, the Board 
denied a rating in excess of 20 for residuals of a stress 
fracture of the right hip and pelvis.  In October 1998, on 
appeal to the United States Court of Appeals for Veterans 
Claims (Court), the Court vacated and remanded only that part 
of the Board's decision that denied the claim for increase 
for residuals of a stress fracture of the right hip and 
pelvis.  The other issues in the Board's decision were not 
appealed to the Court.

In February 1999, the Board remanded the case to the RO for 
evidentiary development and readjudication.  In a March 2002 
rating decision, the RO reduced the rating from 20 percent to 
10 percent, effective from June 1, 2002.  Thereafter the case 
was returned to the Board and, in a January 2003 decision 
with the issues restyled, as presently shown on the first 
page, the Board denied the claim for increase, including the 
issue of the propriety of the rating reduction.

In June 2003, on appeal of the Board's January 2003 decision 
to the Court, the Court granted a joint motion to vacate and 
remand the Board's decision on grounds of due process for 
failure to enforce compliance with the duties to notify and 
to assist under the Veterans Claims Assistance Act of 2000 
(VCAA).

In January 2004, the Board remanded the veteran's claim for 
further evidentiary development as well as for action 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).  


FINDINGS OF FACT

1.  Prior to June 1, 2002, the veteran's residuals of stress 
fracture of right hip and pelvis were manifested by objective 
evidence of right hip pain and limitation of motion; this 
equated to malunion of the femur with moderate knee or hip 
disability.  

2.  The disability rating for the veteran's service-connected 
right hip disability had been in effect for more than five 
years at the time it was reduced.

3.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating, to include 
providing proper notification of the proposal to reduce the 
disability rating and giving the veteran the opportunity to 
submit evidence.

4.  At the time of the March 2002 rating decision, thorough 
and complete evidence of record demonstrated material 
improvement in the severity of the veteran's right hip 
disability so as to warrant the assignment of a reduction in 
his disability rating from 20 percent to 10 percent.

5.  From June 1, 2002, the veteran's residuals of stress 
fracture of right hip and pelvis are manifested by subjective 
complaints of right hip pain, limitation of motion, minimal 
functional loss, and no neurologic impairment related to 
fracture of the hip or pelvis; this equates to malunion of 
the femur with slight knee or hip disability.


CONCLUSIONS OF LAW

1.  Prior to June 1, 2002, the criteria for an evaluation in 
excess of 20 percent for residuals of fracture of the right 
hip and pelvis were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2005).

2.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of March 2002 implementing the proposed reduction.  
38 C.F.R. § 3.105(e) (2005).

3.  The reduction of the veteran's disability rating for 
residuals of fracture of the right hip and pelvis from 20 
percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105(e), 
3.344, 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5255 
(2005).

4.  From June 1, 2002, the criteria for an evaluation in 
excess of 10 percent for residuals of fracture of the right 
hip and pelvis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was initially granted service connection for 
residuals of a right hip and pelvis fracture in a November 
1977 RO rating decision and assigned a 10 percent rating 
under Diagnostic Code 5255, effective from March 1977.  In a 
November 1978 rating decision, the RO decreased the veteran's 
right hip disability evaluation to a noncompensable (zero 
percent) rating, effective from February 1979.    

The veteran filed a claim for an increased evaluation in 
October 1991.  This appeal arises from a May 1992 rating 
decision in which the RO assigned the 20 percent rating under 
Diagnostic Code 5255.  As discussed below, the RO reduced the 
evaluation of this disability to 10 percent, effective from 
June 1, 2002, during the appeal.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2005).

The rating criteria for evaluating the veteran's service-
connected disability residuals of stress fracture of right 
hip and pelvis are located under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2005).  Under Diagnostic Code 5255, a 
10 percent rating is assigned for malunion of the femur with 
slight knee or hip disability.  A 20 percent rating is 
warranted for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is warranted for malunion of 
the femur with marked knee or hip disability.  A 60 percent 
rating is warranted for a fracture of the surgical neck of 
the femur, with a false joint.  A 60 percent rating may also 
be assigned for fracture of the shaft or anatomical neck of 
the femur, with nonunion, without loose motion, and weight 
bearing preserved with the aid of a brace.  An 80 percent 
rating is assigned for a fracture of the shaft or anatomical 
neck of the femur, with nonunion and loose motion (spiral or 
oblique fracture).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5255 (2005).

I.  Increased evaluation for residuals of stress fracture of 
right hip and pelvis in excess of 20 percent prior to June 1, 
2002

The veteran's right hip disability was rated as 20 percent 
under the criteria in Diagnostic Code 5255 prior to the 
reduction in his rating that was effective from June 1, 2002.  
In this case, none of the competent medical evidence shows 
that the veteran suffered from symptomatology prior to June 
1, 2002 that equated to the criteria for a rating in excess 
of 20 percent.  

In evaluating the veteran's right hip disability, the Board 
has reviewed and considered all of the evidence in the 
veteran's claims folder.  Service medical records reflect 
that the veteran was hospitalized during basic training in 
April 1976 for stress reaction of the bone of the right hip.  
After a bone scan revealed indicia of a fracture of the head 
of the right femur, the veteran was given a medical 
disability discharge in March 1977. 

VA medical records from November 1990 to February 1992 show 
that the veteran was seen on multiple occasions complaining 
of right hip pain.  VA clinical records indicate that the 
veteran was receiving treatment and therapy status post a 
cerebral vascular accident in 1989 with right side 
hemiparesis in both the upper and lower extremities.  In a 
March 1992 VA examination report, right hip range of motion 
test results were listed as flexion from 0 to 70 degrees with 
complaints of severe pain and abduction from 0 to 40 degrees.  
Straight leg raising on the right showed right hip pain at 40 
degrees.  Right knee flexion was listed 110 degrees.  An x-
ray report revealed no abnormality.  A March 1992 
consultation report listed right hip flexion - 80 degrees, 
abduction - 30 degrees, internal rotation - 10 degrees, and 
external rotation - 20 degrees.  Weakness in the lower right 
extremity was noted as well as attributed to the veteran's 
1989 cerebrovascular accident in the report, while pain was 
attributed to the injury in service.

VA medical records from June 1992 to April 1994 showed 
continued complaints of right hip pain and right lower 
extremity weakness.  The veteran was followed at the VA pain 
clinic in 1994 and the impression was right lower extremity 
pain with probable functional, possible early degenerative 
changes of the right hip.  In a March 1994 VA examination 
report, it was noted that the veteran used a cane for 
ambulating and wore knee braces.  The veteran reported that 
his right hip pain worsened after walking 100 yards or 
standing more than 20 minutes and that he had constant right 
side pain.  Right hip range of motion test results were 
listed as flexion - 60 degrees, extension - 25 degrees, 
internal rotation - 15 degrees, external rotation - 30 
degrees, abduction - 40 degrees, and adduction - 25 degrees.  
It was noted that the veteran complained of pain throughout 
range of motion testing.  Flexion of the right knee was 
listed as 90 degrees.  X- Ray reports again revealed no 
abnormalities.  A VA neurologist opined that the veteran's 
right-sided numbness and weakness were the result of his 
cerebral vascular accident in 1989.

A March 1995 private physical therapy report noted that the 
veteran complained of constant right-sided pain with 
increased pain on ambulation.  On evaluation, straight leg 
raising on the right was 35 degrees, hip abduction was 20 
degrees with groin pain, hip flexion was 90 degrees with low 
back pain, external rotation was 40 degrees, and internal 
rotation was 30 degrees with groin pain.  Follow up reports 
show hip strengthening with improvement in pelvic rotation.

Social Security Administration (SSA) records showed that the 
veteran was awarded benefits in August 1995.  Private and VA 
medical records dated from 1990 to 1995 show complaints of 
right hip pain and weakness.  Private medical evaluations 
disclosed weakness, and loss of sensation in both the right 
upper and lower extremities due to the veteran's 
cerebrovascular accident in 1989.  It was also noted that the 
veteran ambulated using a cane, and could walk short distance 
without the cane, but experienced balance problems.  The 
impressions included status post cerebrovascular accident 
with right-sided weakness and status post injury to the right 
femur.

VA medical records dated from March to November 1999 show 
complaints of lower extremity pain and the veteran wore 
braces on his knees.  The veteran also underwent additional 
private examinations from January to June 2000 for 
continuation of SSA benefits.  At a January 2000 neurological 
evaluation, there was decreased sensation to light touch and 
pinprick in the right upper and lower extremities.  Motor 
strength was very slightly decreased in the distal lower 
extremity with 4/5 weakness.  Gait and station revealed a 
slightly wide- based gait and the veteran could not perform 
tandem gait walking.  It was noted that his neurological 
symptoms suggested prior hemispheric ischemic event.  A June 
2000 hospital report shows that the veteran was evaluated for 
headaches and psychological difficulties; however, there were 
no complaints or findings of right hip or femur difficulties.

In a February 2000 VA examination report, the veteran 
complained of right hip and pelvic pain especially with 
prolonged standing.  It was noted that the pelvis was 
symmetrical with no tenderness along the pelvic crest while 
right hip alignment was listed as normal with no swelling or 
deformity.  Right hip range of motion test results were 
listed as abduction - 30 degrees with pain (normal being 0-
45); adduction - 15 degrees with pain (normal being 0-25); 
flexion - 70 degrees with pain (normal being 0-110); 
extension - 5 degrees with pain (normal being 0-15 degrees); 
internal rotation - 20 degrees without pain (normal being 0-
25 degrees); and external rotation - 40 degrees (normal being 
0-60 degrees).  Femoral alignment was stated as normal with 
no tenderness.  However, some atrophy of the quadriceps 
muscles was noted on the right.  X-rays were within normal 
limits and there was no evidence of arthritis of the right 
hip.  EMG and nerve conduction studies of the lower limbs and 
right lower extremity were also normal.  A diagnosis of 
subjective complaint of pain in the right hip, pelvis, and 
low back with no objective evidence of pathology was listed 
in the report.  The examiner detailed that there was no 
evidence of ankylosis of the right hip, impairment of the 
right femur, or evidence of nonunion, false joint, or 
malunion.  Further, the examiner opined that the subjective 
complaint of hip pain was not directly attributable to the 
service-connected residuals and that the severity of the pain 
was not consistent with the lack of demonstrable pathology in 
the right hip and pelvis.  In addition, the VA examiner 
opined that the veteran suffered a stroke in 1989 with 
evidence of residuals of the stroke in the upper limb and to 
some extent reflex abnormality in the lower extremity.

In an August 2001 VA examination report, the veteran 
complained of painful low back, right hip and leg as well as 
reported that he used a cane to walk.  On evaluation, the 
examiner noted that the veteran walked with a manifested 
right-sided limp without the cane, but on standing his 
posture was good and equilibrium satisfactory.  The pelvis 
was symmetrical without any deformity and iliac crests were 
not tender.  Both hips were normally aligned without 
deformity.  It was noted that there was no atrophy of the leg 
muscles.  Right hip range of motion test results were listed 
as flexion - 80 degrees with complaints of pain; extension - 
10 degrees; abduction - 40 degrees with complaint of pain at 
the end of motion; adduction - 20 degrees with complaints of 
pain at the end of motion; internal rotation was 25 degrees; 
and external rotation - 45 degrees.  Neurological evaluation 
revealed reflexes were present at 1+.  The examiner noted 
that there was no objective evidence of pain from the pelvis, 
hip, or femur.  X-rays of the right hip were normal with no 
residuals of any kind of traumatic or orthopedic injury.  An 
MRI study did not show suggestion of any fracture, and no 
significant arthritis.  A bone scan study of the pelvis and 
right hip revealed radiotracer uptake in the tibiofibular 
region suggesting previous trauma or posttraumatic arthritis, 
no other areas of significant radiotracer uptake were noted.  
Diagnoses listed in the report included history of 
development of pain in the right hip, pelvis, and femur 
during physical training in 1976 and currently persistent 
complaint of pain in the hip and leg area with no objective 
evidence of pain from the pelvis, hip, or femur.  The 
examiner further stated that there was no objective evidence 
of pathology with respect to the right hip and pelvis.  It 
was also noted in the August 2001 VA examination report that 
there was no evidence of fatigue, weakness, lack of 
endurance, painful motion, effusion, edema, instability, 
ankylosis, stiffness, redness, heat, or abnormal movements 
concerning the right hip and pelvis.

The Board is also not free to ignore the effects of pain.  
The Board notes that the veteran has continually complained 
of right hip pain, limited ability to walk or stand for 
prolonged periods, and fatiguability on movement in the 
medical evidence of record.  An evaluation of any 
musculoskeletal disability must include consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran is competent to report pain.  The 
record, however, does not demonstrate objective, satisfactory 
evidence of painful motion attributable to the veteran's 
right hip disability to the extent that would support the 
assignment of an increased rating.  While the veteran's pain 
must be considered in evaluating his service-connected 
disability, the Schedule does not require a separate rating 
for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
In this case, competent medical evidence does not show 
deficits in motor strength, loss of sensation, or muscle 
atrophy deemed directly attributable to the veteran's 
service-connected disability.  In addition, the Board notes 
any functional impairment that could be attributed to the 
veteran's disability was already considered when the 20 
percent rating was assigned, effective prior to June 1, 2002.  
After considering the effects of the painful motion, 
fatiguability, and limitation of motion, as described in the 
records of examination and treatment, the Board concludes 
that the disabling effects of the pain alone do not meet or 
more nearly approximate the criteria for assignment of higher 
ratings under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Board finds that the veteran's right hip 
disability residuals prior to June 2002 do not meet or more 
nearly approximate the rating criteria for a higher rating.  
See 38 C.F.R. Part 4, §§ 4.7, 4.71a (2005).  Competent 
medical evidence of record prior to June 2002 does not show 
that the veteran's service-connected right hip disability 
symptomatology involves malunion of the femur with marked hip 
or knee disability (Diagnostic Code 5255), ankylosis of the 
hip (Diagnostic Code 5250), limitation of flexion of the 
thigh to 20 percent (Diagnostic Code 5252), or flail joint of 
the hip (Diagnostic Code 5254).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250-5255 (2005).  Consequently, the Board 
finds that the evidence of record prior to June 2002 does not 
support the assignment of a rating in excess of 20 percent 
for the veteran's service-connected residuals of a stress 
fracture of the right hip and pelvis under the Schedule.  

II.  Propriety of the Rating Reduction

The RO proposed a reduction of the veteran's right hip 
disability rating from 20 percent to 10 percent in the June 
2000 decision issued by the Hearing Officer.  See 38 C.F.R. 
§§ 3.105(e) and 3.2600(d) (2005).  The veteran was notified 
of the proposed reduction by a letter from the RO dated on 
August 16, 2000.  In a March 2002 rating decision, the RO 
finalized the reduction and assigned a 10 percent rating for 
the veteran's service-connected disability under Diagnostic 
Code 5255, effective from June 1, 2002.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5255 (2005).     

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 
2002).  The United States Court of Appeals for Veterans 
Claims (the Court) has consistently held that when an RO 
reduces a veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited 
therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2005); Brown v. Brown, 5 Vet. App. at 413, 
420 (1993).  These provisions impose a clear requirement that 
VA rating reductions be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In certain rating reduction cases for ratings in effect for 
five years or more, there are specific requirements that must 
be met before VA can reduce a disability rating.  See 
38 C.F.R. § 3.344 (2005).  In this case, the previously 
assigned 20 percent rating for the veteran's right hip 
disability was in effect from March 29, 1991 to May 31, 2002.  
Consequently, the various provisions of 38 C.F.R. § 3.344 
(a), (b), pertaining to stabilization of disability ratings, 
do apply in this case.  

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons. The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  See 38 C.F.R. § 3.105(e) (2005).

In this case, the June 2000 rating decision discussed the 
proposed reduction in the evaluation of the veteran's 
service-connected right hip disability.  The veteran was 
advised of the proposed reduction and given 60 days to 
present evidence by a letter from the RO to his latest 
address dated on August 16, 2000.  

In response, the veteran requested a hearing and presented 
testimony to a hearing officer in October 2000.  Additional 
VA examinations were performed in February 2000 and August 
2001.  VA and private medical evidence was also requested and 
obtained.  In March 2002, the RO reviewed the evidence and 
reduced the disability evaluation for the veteran's residuals 
of fracture of the right hip and pelvis from 20 percent to 10 
percent, effective on June 1, 2002.  The veteran was notified 
of this reduction by letter dated March 6, 2002. 

The regulation provides that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  See 38 C.F.R. 
§ 3.105(e) (2005).  The veteran was notified of the reduction 
in August 2000, and the 60-day period expired in October 
2000.  Accordingly, making the reduction effective from 
June 1, 2002 was clearly proper under the regulation.

The Board finds that the RO properly applied the regulations 
regarding the procedure for reductions in ratings in this 
case.  He was given appropriate notice and opportunity to 
present evidence prior to the March 2002 reduction action, 
and the effective date of the reduction was proper.  The 
question that remains before the Board is whether the 
evidence on which the reduction was based supported the 
reduction of the veteran's disability rating for his service-
connected residuals of stress fracture of right hip and 
pelvis from 20 percent to 10 percent.
In a case where a disability rating has been in effect for 
five years or more, the provisions of 38 C.F.R. § 3.344 
provide that rating agencies will handle cases affected by 
change of medical findings so as to produce the greatest 
degree of stability of disability evaluations.  See 38 C.F.R. 
§ 3.344(a) (2005).  It is essential that the entire record of 
examinations and medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete.  Examinations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis of reduction.  Ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively 
symptom free after prolonged rest will not be reduced on 
examinations reflecting the results of bed rest.  Id.

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Therefore, for 
disabilities which have continued for five years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in such compensation benefits.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In Brown, the Court held that in a rating reduction case, it 
must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  See Brown, 5 Vet. App. at 420-421.  
Further, in a rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that such improvement reflects improvement 
in ability to function under ordinary conditions of life and 
work.  See 38 C.F.R. §§ 4.2, 4.10 (2005).  

The Court has specified the burden of proof with respect to 
ratings reductions claims:  

      Because the issue in this case is whether the RO was 
justified
      in reducing the veteran's 30% rating, rather than 
whether the 
      veteran was entitled to "reinstatement" of the 30% 
rating, 
      the Board was required to establish, by a preponderance 
of 
      evidence and in compliance with 38 C.F.R. § 3.344(a), 
      that a rating reduction was warranted. 

See Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  .

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005). 

Evidence of record shows that the RO relied on multiple VA 
examination reports dated in February 2000 and August 2001.  
The Board has reviewed the veteran's entire medical history 
with respect to his residuals of fracture of the right hip 
and pelvis as set forth in detail below.  In this case, the 
Board finds that the February 2000 and August 2001 VA 
examination reports were thorough, full, and complete.  The 
veteran was also provided the opportunity to submit 
substantiating medical evidence, but stated he had no further 
evidence to submit.  SSA records were received and reviewed 
by a VA physician in July 2002, who stated in a July 2002 
addendum report that these records did not change his prior 
assessments concerning the severity of the veteran's service-
connected disability.  The Board also finds that the March 
2002 rating decision to reduce the veteran's disability 
rating was consistent with the medical evidence of record, 
and the applicable regulations as outlined in this decision.

Entitlement to a 20 percent evaluation under 38 C.F.R. 
§ 4.71a requires malunion of the femur with moderate knee or 
hip disability (Diagnostic Code 5255), limitation of 
abduction of the thigh (Diagnostic Code 5253), motion lost 
beyond 10 degrees, or limitation of the flexion of the thigh 
to 30 degrees (Diagnostic Code 5252).   Examination findings 
show abduction of the right hip ranging from 30 to 40 degrees 
with pain (normal being 0-45); adduction ranging from 15 to 
20 degrees with pain (normal being 0- 25); flexion ranging 
from 70 to 80 degrees with pain (normal being 0-110); 
extension to 5 degrees with pain (normal being 0-15 degrees); 
internal rotation from 20 to 25 degrees without pain (normal 
being 0-25 degrees); and external rotation from 40 to 45 
degrees (normal being 0-60 degrees).  X-ray reports, MRI 
studies, and EMG studies show no abnormal findings of the 
right hip and pelvis.  Multiple VA examiners opined that 
there was a subjective complaint of hip pain but no objective 
evidence of pathology with respect to the veteran's right hip 
and pelvis.  In February 2000 and August 2001, VA examiners 
further stated that there was no evidence of additional 
limitation of joint motion because there was no evidence of 
fatigue, weakness, lack of endurance, painful motion, 
effusion, edema, instability, ankylosis, stiffness, redness, 
heat, or abnormal movements.  A medical opinion stating 
otherwise is not of record.  Therefore, while objective 
evidence of pain was noted in VA examinations dated in 1992 
and 1994, the VA examiners could not find any objective 
evidence of pain or objective pathology to support the 
veteran's subjective complaints of pain in the February 2000 
and August 2001 VA examination reports.

Evidence of record shows that material improvement in the 
veteran's right hip disability was demonstrated based on 
thorough VA examination reports dated in February 2000 and 
August 2001.  Consequently, the Board finds a preponderance 
of the medical evidence of record shows it was proper to 
reduce the veteran's residuals of fracture of right hip and 
pelvis from a 20 percent rating to a 10 percent rating. 

III.  Increased evaluation for residuals of stress fracture 
of right hip and pelvis, currently evaluated as 10 percent 
disabling

Pursuant to the March 2002 rating decision, the veteran's 
right hip disability was rated as 10 percent under the 
criteria in Diagnostic Code 5255 due to the reduction in his 
rating, effective from June 1, 2002.  In this case, none of 
the competent medical evidence shows that the veteran 
suffered from symptomatology since June 1, 2002 that equated 
to the criteria for a rating in excess of 10 percent.  

In evaluating the veteran's right hip disability, the Board 
has reviewed and considered all of the evidence in the 
veteran's claims folder.  In a July 2002 statement, a VA 
examiner noted that he reviewed additional medical evidence 
presented, including SSA medical records as well as his own 
previous VA examination reports of the veteran, and stated 
that his opinion concerning the severity of the veteran's 
right hip disability remained the same.  VA treatment records 
dated from 2002 to 2005 show complaints of hip pain, 
weakness, stiffness, and fatiguability.  

In a July 2004 VA examination report, the examiner 
specifically indicated that the veteran had no neurologic 
impairment related to fracture of the hip or pelvis.  In an 
additional July 2004 VA examination report, the veteran 
complained of pain, limited activities of daily living, and 
functional loss due to his right hip disability.   Right hip 
range of motion test results were listed as flexion - 95 
degrees, extension - 10 degrees with complaints of pain, 
abduction - 35 degrees with complaints of pain, adduction - 
25 degrees, internal rotation - 25 degrees, and external 
rotation - 35 degrees.  The examiner stated that the 
veteran's right hip and leg were negative for any residuals 
of a fracture.  It was further noted that the veteran had a 
normal heel to toe gait, equal leg length, normal alignment 
of the right hip, normal sensation, no history of 
instability, no radiation of pain to legs, and did not appear 
to rely on a cane to maintain equilibrium.  X-ray reports 
showed a normal right hip.    

In an April 2005 VA examination report, the veteran 
complained of constant and sharp right hip pain.  In 
addition, the veteran endorsed experiencing weakness, 
stiffness, instability, locking up, fatiguability, and lack 
of endurance.  It was noted that the veteran ambulated with a 
cane and wore bilateral knee braces.  However, the examiner 
also indicated that the veteran was able to perform all 
maneuvers requested without use of the cane.  Right hip range 
of motion test results were listed as flexion - 45 degrees 
due to a complaint of pain in the right low back and right 
sacroiliac joint area, extension - 0 degrees, abduction - 20 
degrees, adduction - 0 degrees, internal rotation - 20 
degrees, and external rotation - 20 degrees with complaints 
of pain on all movements.  Diagnoses of low back strain, 
stress fracture of the right femoral head, and chronic pain 
syndrome of the right leg were listed in the report.  The 
examiner reported that a May 2004 VA X-ray report showed 
bilateral hip joint space narrowing with osteophyte formation 
and evidence of early degenerative joint disease.      

As discussed above, an evaluation of any musculoskeletal 
disability must include consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Evidence of record shows that the veteran 
reported constant right hip pain, limitation of daily 
activities, and limited ability to walk or stand for 
prolonged periods.  The Board recognizes these symptoms, but 
finds that there was no evidence of deficits in motor 
strength or muscle atrophy directly attributable to the 
veteran's service-connected right hip disability.  Further, 
multiple private and VA examiners determined that the 
veteran's weakness in his right lower extremity was due to 
his cerebrovascular accident in 1989.  In the July 2004 VA 
examination report, the examiner also detailed that the 
veteran's right hip motion was functionally limited 
additionally by pain, but noted that the veteran suffered 
from minimal functional loss due to subjective complaints of 
pain.  Finally, the Board notes any minimal functional 
impairment that could be attributed to the veteran's right 
hip disability was already considered when the 10 percent 
rating was assigned, effective June 1, 2002.  After 
considering the effects of the pain on movement, minimal 
functional limitation, weakness, and fatigability, as 
described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for 
assignment of higher ratings under 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Board finds that the veteran's right hip 
disability residuals do not meet or more nearly approximate 
the rating criteria for a higher rating.  See 38 C.F.R. Part 
4, §§ 4.7, 4.71a (2005).  Competent medical evidence of 
record from June 2002 to the present does not show that the 
veteran's service-connected right hip disability 
symptomatology involves malunion of the femur with moderate 
hip or knee disability (Diagnostic Code 5255), ankylosis of 
the hip (Diagnostic Code 5250), limitation of flexion of the 
thigh to 30 percent (Diagnostic Code 5252), limitation of 
abduction of the thigh with motion lost beyond 10 percent 
(Diagnostic Code 5253), or flail joint of the hip (Diagnostic 
Code 5254).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-
5255 (2005).  Consequently, the Board finds that the evidence 
of record from June 2002 does not support the assignment of a 
rating in excess of 10 percent for the veteran's service-
connected residuals of a stress fracture of the right hip and 
pelvis under the Schedule.  

Extraschedular Rating

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  In this 
case, the Schedule is not inadequate.  Higher ratings are 
available under the Schedule for the veteran's service-
connected right hip disability.  But, as discussed above, the 
presence of findings meeting the schedular criteria for a 
greater rating have not been shown.  In addition, it has not 
been shown that the service-connected right hip disability 
alone has required frequent periods of hospitalization or 
produced marked interference with the veteran's employment.  
In fact, evidence of record indicates that the veteran has 
been unemployed since 1989 after suffering from a stroke 
unrelated to his service-connected right hip disability.  For 
these reasons, the assignment of an extraschedular rating for 
the veteran's right hip disability is not warranted.

IV.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.
In the present case, a substantially complete application for 
the veteran's claim was received in October 1991.  
Thereafter, in a rating decision dated in May 1992, the 
veteran's claims were denied.  After that rating action was 
promulgated, VA provided notice to the veteran.  In February 
and December 2004 letters from the RO, the veteran was 
notified regarding what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the February and 
December 2004 letters was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by VA, and 
the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, in this case, the VCAA was enacted 
in November 2000 after the original AOJ adjudication of the 
claim in 1992.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  Further, after the notice 
was provided, the case was readjudicated in a May 2005 
Supplemental Statement of the Case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in February and 
December 2004, complied with these requirements.    

Additionally, the Board notes that the December 2004 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the December 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA medical records, private 
treatment records, and multiple VA examination reports have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this case, 
the veteran was provided with multiple VA examinations.   

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remands from the 
Board dated in February 1999 and January 2004.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2005).


ORDER

Entitlement to an increased evaluation in excess of 20 
percent disabling for residuals of stress fracture of right 
hip and pelvis, prior to June 1, 2002, is denied.

The reduction of the evaluation of residuals of stress 
fracture of the right hip and pelvis to 10 percent disabling, 
effective June 1, 2002, was proper.

Entitlement to an increased evaluation in excess of 10 
percent disabling for residuals of stress fracture of right 
hip and pelvis, from June 1, 2002, is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


